397 F.2d 809
Emily BLUME et al., Plaintiffs-Appellants,v.John W. GARDNER (Successor to Anthony J. Celebrezze), Secretary of Health, Education and Welfare, Defendant-Appellee.
No. 17740.
United States Court of Appeals Sixth Circuit.
July 19, 1968.

Stephen T. Roumell, New Buffalo, Mich., for appellants.
Jack E. Frost, Asst. U. S. Atty., Grand Rapids, Mich., Harold D. Beaton, U. S. Atty., Grand Rapids, Mich., on brief for appellee.
Before O'SULLIVAN and McCREE, Circuit Judges, and CECIL, Senior Circuit Judge.

ORDER

1
This cause is before the Court on appeal by the plaintiffs-appellants from a judgment in the United States District Court for the Western District of Michigan, in favor of defendant-appellee. The plaintiffs-appellants, who are members of the Israelite House of David, a religious organization, brought the action in the District Court to review a decision of the Appeals Council of the Social Security Administration which held that they were not entitled to old age insurance benefits under the Social Security Act, as amended, 42 U.S.C., Section 301 et seq.; and that the United States should recover certain amounts paid to them during the years 1954 to 1958 as old age benefits, for the reason that they were erroneously paid.


2
The case on appeal was submitted to the Court upon the record before the Appeals Council, the briefs and appendices of the parties and oral arguments of counsel. Upon consideration we conclude that the judgment of the District Court is correct and that it should be affirmed upon the comprehensive opinion of Senior District Judge Starr, reported at Blume v. Gardner, 262 F. Supp. 405.


3
It is therefore ordered that the judgment of the District Court be and it is hereby affirmed.